                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


MICHAEL BERNIER and wife,
LISA BERNIER,

       Plaintiffs,

v.                                                     No. 1:18-cv-01231-STA-egb

SAM’S EAST, INC., and                                  JURY DEMANDED
WALMART, INC.,

       Defendant.


     ORDER GRANTING JOINT MOTION TO RESET SCHEDULING CONFERENCE
                       AND NOTICE OF RESETTING


        Came this date the parties, by and through counsel, and moved this Court for entry of an

Order resetting the Scheduling Conference in this matter from January 16, 2019 at 9:00 a.m. to

February 21, 2019 at 9:00 a.m. The Joint Motion being well-taken:

        IT IS THEREFORE ORDERED that the parties’ Joint Motion to reset the Scheduling

Conference is GRANTED.

        IT IS SO ORDERED.



                                            s/S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: 1/16/2019
10845-86543 (RER)




APPROVED FOR ENTRY:

LAW OFFICES OF BENJAMIN S. HARMON


By:       s/ Jason D. Nowlin
      JASON D. NOWLIN (BPR No. 22965)
      Attorney for Plaintiffs
      434 Main Street
      Savannah, Tennessee 38372
      (731) 438-3850––telephone
      (731) 438-3851––facsimile
      jnowlaw@gmail.com


RAINEY, KIZER, REVIERE & BELL, PLC


By:       s/ Brandon W. Reedy
      RUSSELL E. REVIERE (BPR No. 7166)
      BRANDON W. REEDY (BPR No. 30314)
      Attorneys for Defendant
      209 East Main Street
      P.O. Box 1147
      Jackson, Tennessee 38302-1147
      (731) 423-2414––telephone
      (731) 426-8150––facsimile
      rreviere@raineykizer.com
      breedy@raineykizer.com
